Action to foreclose a mechanic’s lien in which defendants had liens subordinate to that of the plaintiff, whose claim was paid and lien discharged prior to the trial. The issues between the defendants were tried and resulted in judgments in favor of respondent Western Woodworking Co., Inc., and defendant Seitz against Town Improvement Association, Inc., the owner of the premises. Judgment as against Town Improvement Association, Inc., 'unanimously affirmed, in so far as appealed from, with costs. Appeals by defendants Rowan dismissed, with costs. Defendants Rowan did not appear at *713the trial and hence were in default. They, therefore, have no standing on this appeal. Present —■ Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ.